       1   Mia Farber (SBN 131467)                                                       ISTRIC
           farberm@jacksonlewis.com                                                 TES D      TC
       2   Damien P. DeLaney (SBN 246476)                                         TA




                                                                                                                   O
                                                                              S
           damien.delaney@jacksonlewis.com




                                                                                                                    U
                                                                          ED
       3   JACKSON LEWIS P.C.




                                                                                                                     RT
                                                                                                  TED




                                                                      UNIT
           725 South Figueroa Street, Suite 2500
       4   Los Angeles, CA 90017-5408                                                    GRAN
           Tel: (213) 689-0404




                                                                                                                            R NIA
       5   Fax: (213) 689-0430




                                                                       NO
                                                                                                                ixson
       6   Attorneys for Defendants Behr Paint Corporation and Behr                             hom   as S. H




                                                                                                                            FO
           Process Corporation                                                       J u d ge T




                                                                           RT
       7




                                                                                                                        LI
           Laura L. Ho (SBN 173179)                                             ER




                                                                            H




                                                                                                                    A
                                                                                     N                                  C
       8   lho@gbdhlegal.com                                                                           F
           Byron Goldstein (SBN 289306)                                                  D IS T IC T O
                                                                                               R
       9   brgoldstein@gbdhlegal.com
           Ginger L. Grimes (SBN 307168)
     10    ggrimes@gbdhlegal.com
           GOLDSTEIN, BORGEN, DARDARIAN & HO
     11    300 Lakeside Drive, Suite 1000
           Oakland, CA 94612
     12    Tel: (510) 763-9800
           Fax: (510) 835-1417
     13
           Attorneys for Plaintiff and the Proposed Class
     14

     15
                                          UNITED STATES DISTRICT COURT
     16
                                        NORTHERN DISTRICT OF CALIFORNIA
     17

     18    RYAN MCBAIN, individually, and on behalf of          Case No.: 3:16-CV-07036-TSH
           others similarly situated,
     19                                                         JOINT STATUS REPORT
                  Plaintiffs,
     20                                                         Date:      November 29, 2018
           vs.                                                  Time:      10:00 AM
     21                                                         Dept:      Dept B
           BEHR PROCESS CORPORATION (dba MASCO                  Before:    Hon. Thomas S. Hixson
     22    COATINGS GROUP”), a corporation, BEHR
           PAINT CORPORATION, a corporation; MASCO              Trial Date:     None Set
     23    CORPORATION, a corporation; and DOES ONE
           through TEN inclusive,
     24
                  Defendants.
     25

     26

     27

     28


                                                     JOINT STATUS REPORT
725211.3
       1          Pursuant to this Court’s May 18, 2018 Order Vacating May 24, 2018 Status Conference (ECF

       2   No. 78), Plaintiff Ryan McBain, individually and on behalf of all others similarly situated (“Plaintiff”),

       3   and Defendants Behr Paint Corporation and Behr Process Corporation (“Defendants”), by and through

       4   their respective counsel of record, submit this Joint Status Report.

       5          On August 24, 2018, the Alameda County Superior Court granted final approval of the Parties’

       6   proposed class, collective, and representative action settlement and entered Final Judgment (attached

       7   as Exh. 1). The final approval order and final judgment include the claims before this Court as well as

       8   the claims that were dismissed from this case and re-filed in Alameda County Superior Court.

       9          Accordingly, the Parties request that this Court dismiss this action with prejudice.

     10

     11    Dated: November 29, 2018                                Respectfully submitted,

     12                                                            GOLDSTEIN, BORGEN, DARDARIAN & HO

     13
                                                                    s/Byron Goldstein
     14                                                            Laura L. Ho
                                                                   Byron Goldstein
     15                                                            Ginger L. Grimes.
     16                                                            Attorneys for Plaintiff and the Proposed Class
     17

     18                                                            JACKSON LEWIS P.C.
     19
                                                                    s/Mia Farber
     20                                                            Mia Farber
                                                                   Damien Delaney
     21
                                                                   Attorneys for Defendants Behr Paint
     22                                                            Corporation and Behr Process Corporation
     23                                       SIGNATURE ATTESTATION
     24                                        ATTESTATION OF FILER

     25           The undersigned hereby attests that all signatories above have concurred in the filing of this

     26    motion.

     27
           DATED: November 29, 2018                                 s/Byron Goldstein
     28                                                            Byron Goldstein

                                                               1
                                                      JOINT STATUS REPORT
725211.3
